DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on December 1, 2021. Claims 1, 6, 11, and 16 are amended. Claims 9 and 19 are canceled. Examiner withdraws 35 USC 101 rejection as necessary corrections were made to the claims. Examiner withdraws double patenting rejection as terminal disclaimer was filed and approved on 11/30/2021.
Claims 1-8, 10-18, and 20 are pending.
Response to Arguments
Applicant's arguments filed on 12/01/2021 regarding 35 USC 103(a) type rejections for claims 1-8, 10-18, and 20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-8, 10-18, and 20 are allowed.  
The prior art of record fail to teach or fairly suggest, the limitation of storage server computer comprises a memory hierarchy including a volatile cache and a persistent cache; upon receiving said request: invalidating any version of said first data block that is stored in said volatile cache of said storage server computer, and writing said first data block to said persistent cache of said storage server computer; after said invalidating and writing said first data block to said persistent cache, receiving over said network, at the storage server computer from said database server, an eviction notification indicating that said first data block has been evicted from a cache of said database server computer; upon receiving said eviction notification: retrieving said first data block from said persistent cache of said storage server computer; storing for said first data block: ORA180181-US-NP2Attorney Docket No.: 50277-5209 retrieving said first data block from said volatile cache of said storage server computer; sending said first data block to said database server computer, thereby causing said first data block to be stored in said cache of said database server computer; and evicting said first data block from said volatile cache of said storage server computer, in the specific manner and combinations recited in claims 1-8, 10-18, and 20. 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of storage server computer comprises a memory hierarchy including a volatile cache and a persistent cache; upon receiving said request: invalidating any version of said first data block that is stored in said volatile cache of said storage server computer, and writing said first data block to said persistent cache of said storage server computer; after said invalidating and writing said first data block to said persistent cache, receiving over said network, at the storage server computer from said database server, an eviction notification indicating that said first data block has been evicted from a cache of said database server computer; upon receiving said eviction notification: retrieving said first data block from said persistent cache of said storage server computer; storing said first data block in said volatile cache of said storage server computer; and after receiving said eviction notification, receiving, at said storage server computer from said database server computer, a request for said first data block; and upon receiving said request for said first data block: ORA180181-US-NP2Attorney Docket No.: 50277-5209 retrieving said first data block from said volatile cache of said storage server computer; sending said first data block to said database server computer, thereby causing said first data block to be stored in said cache 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FARZANA B HUQ/Primary Examiner, Art Unit 2455